Motion by petitioner to strike the respondent’s name from the roll of attorneys and counselors at law on the ground that his conviction of a felony in the Supreme Court, Queens County, rendered May 23, 1977 automatically disbarred him (Judiciary Law, § 90, subd 4). Motion granted. Respondent Norman Archer, admitted to practice before the Bar in the Appellate Division, First Department on March 31, 1952, is disbarred and his name is directed to be struck from the roll of attorneys and counselors at law. Mollen, P.J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.